Citation Nr: 9907495	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a cut on the shin 
of the right leg.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for a 
cut on the shin of the right leg and for a bilateral knee 
disability.


FINDINGS OF FACT

1.  The claim for service connection for a cut on the shin of 
the right leg or for residuals thereof is not plausible.

2.  The claim for service connection for a bilateral knee 
disorder is not plausible. 


CONCLUSIONS OF LAW

1.  The claim for service connection for a cut on the shin of 
the right leg or for residuals thereof is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for a bilateral knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id. The Board 
notes that if a disorder is a specified chronic disease, 
service connection may be granted if it is manifested to a 
degree of 10 percent within the presumptive period following 
separation from service; the presumptive period for arthritis 
is one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of 
well grounded claims for service connection for a cut on the 
shin of the right leg or for residuals thereof and for a 
bilateral knee disorder.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

II.  Factual Background

In support of his claims for service connection for the 
claimed disabilities, the veteran contends that he sustained 
a cut to the shin of his right leg and injured his knees as a 
result of mortar attacks during service.

Service medical records are negative for any evidence of an 
injury to the knees or for a cut on the lower part of the 
right leg.  An August 1946 examination for separation 
reflects that the veteran's lower extremities were found to 
have been normal with the exception of a scar on the left 
lower tibia. 

Post-service medical evidence, dating from 1996 to 1997, 
reflects that the veteran  had a history of degenerative 
arthritis of the knees, and that in January 1996, he had had 
both knees replaced.  A December 1997 VA scars examination 
report reflects that the veteran reported having had 
difficulty with both knees and that he had had both knees 
replaced.  It was noted that as result of the total knee 
replacements, the veteran had a 23 centimeter surgical scar 
above the right knee; however, the examiner could not find 
any scars on the right lower extremity.  The veteran 
complained of a bump in the region of the mid-tibia on the 
right and on examination, the examiner noted some swelling in 
that area.  An X-ray of the right tibia and fibula revealed 
mild soft tissue swelling at the mid-leg with no evidence of 
any underlying osseous abnormality or radiopaque foreign 
body.  The veteran was diagnosed as having soft tissue 
swelling on the anterior aspect of the right leg as 
demonstrated on both X-ray and examination.  

III.  Analysis

The Board recognizes the veteran's contentions that he 
received injuries to both of his knees and a cut on the shin 
of the right leg as a result of mortar attacks during 
service.  However, service medical records are negative for 
any cut to the shin of the right leg or for any residuals 
thereof or for any bilateral knee disorder.  In fact, during 
an August 1946 examination for separation, the veteran's 
lower extremities were found to have been normal and only a 
scar of the left lower tibia was reported.  While post-
service medical evidence reflects that the veteran had 
degenerative joint disease of the knees for which he 
underwent total knee replacements in January 1996, there is 
no competent medical evidence demonstrating that any 
bilateral knee disorder was acquired as a result of service 
or that he developed arthritis of the knees within a year of 
discharge from service.  As such, there is no basis on which 
to grant service connection for a bilateral knee disorder on 
a presumptive basis.  38 C.F.R. §§ 3.307. 3.309 (1998).  
Finally, on recent VA examination, the examiner indicated 
that he could not find any scar on the right lower extremity.  
In summary, a review of the medical evidence of record fails 
to disclose any cut on the right shin or any residuals 
thereof or that any current bilateral knee disorder was 
acquired as a result of service or that any degenerative 
arthritis of the knees was developed within a year of 
discharge from service.  In light of the foregoing, the 
veteran's claims are found to be not well grounded and are 
denied.  

The Board recognizes the veteran's contentions that he 
sustained a cut on the shin of his right leg and injured both 
of his knees as a result of mortar attacks during service.  
However, the Board would point out that the veteran has not 
been shown to possess the medical expertise necessary to 
establish that he currently has such disorders or that such 
disabilities, if shown, are related to service.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Therefore, the veteran's lay 
contentions, alone, do not provide a sufficient basis upon 
which to find his claims to be well grounded.  See Grottveit 
v. Brown, 5 Vet. App. at 93.

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for the aforementioned disabilities to be well 
grounded.  In the absence of competent medical evidence to 
support the veteran's claims, the claims must be denied as 
not well grounded.  Since his claims are not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support his claims.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

The Board recognizes that the RO denied the claims for 
service connection for a cut on the shin of the right leg or 
for residuals thereof and for a bilateral knee disorder as 
not well grounded in a July 1998 Statement of the Case; as 
such, the Board has denied these claims on the same basis as 
the RO.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).

ORDER

Evidence of a well grounded claim of entitlement to service 
connection for a cut on the shin of the right leg not having 
been submitted, this appeal is denied.

Evidence of a well grounded claim of entitlement to service 
connection for a bilateral knee disorder not having been 
submitted, this appeal is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

